                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  JOSE DANIEL CASTILLO-ANTONIO,
                                                    Case No. 19-cv-00691-VC
                 Plaintiff,

          v.                                        ORDER OF DISMISSAL

  BILAL MOHAMMAD ZAGHLOUL, et
  al.,
                 Defendant.



       The Court has been advised by the Settlement Conference Minute Order filed on January

13, 2020, that the parties have resolved this case. (Re: Dkt. No. 31). Therefore, it is ORDERED

that this case is DISMISSED without prejudice. All deadlines and hearings in the case are

vacated. Any pending motions are moot.

       The parties retain the right to reopen this action within 120 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on
opposing counsel within 120 days, the dismissal will be with prejudice as to all defendants.

       IT IS SO ORDERED.

Dated: January 24, 2020

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
